DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a  degassing system comprising a degassing tank with a first space area configured for having liquid introduced therein and a second space configured for having the liquid from the first space area introduced therein, a line provided between the first space area and the second space area, the first space area and the second space area being partially separated from one another by at least one separation element, a controllable pump configured for pumping liquid from the first space area through the line to the second space area for a two-stage vacuum degassing process responsive to the pump being operated; and a control device configured to control the controllable pump to not be operated for a single-stage vacuum degassing process and to be operated for the two-stage vacuum degassing process”.  Kapanen et al(5308384) teaches in figure 3 a degassing system including an inlet header(112) for a liquid to be introduced by inlet nozzles(114) into a deaeration vessel, a weir plate(120) for separating a first chamber of deaerated liquid from a second chamber of deaerated liquid, a vacuum element(118) for enhancing deaeration within the vessel, an outlet(116) for deaerated suspension, and a liquid outlet(122) for removing liquid from the second chamber.   However Kapanen et al does not teach or 
Chinese reference(CN102826621A) teaches a degassing system including a water inlet pipe(5) leading to an atomizing spray head(7) for atomizing water into a degassing tank(1), the degassing tank including a vacuum pump(8) for enhancing degasification within the vessel, the degassing tank including a separation element (2) for separating a left water tank(3) from a right water tank(4), and a circulation pump(10) for circulating water through conduit(9) from the left tank to a spray nozzle(12) in the right tank.  However Chinese reference does not teach or suggest a control device configured to control the controllable pump to not be operated for a single-stage vacuum degassing process and to be operated for the two-stage vacuum degassing process.  
Claims 2-9 depend on claim 1 and hence are also allowed.
Claim 10 recites “a method of executing a degassing process of a liquid , the method comprising introducing and spraying the liquid in a first space area of a 
Chinese reference(CN102826621A) teaches a degassing system including a water inlet pipe(5) leading to an atomizing spray head(7) for atomizing water into a degassing tank(1), the degassing tank including a vacuum pump(8) for enhancing degasification within the vessel, the degassing tank including a separation element (2) for separating a left water tank(3) from a right water tank(4), and a circulation pump(10) for circulating water through conduit(9) from the left tank to a spray nozzle(12) in the right tank.  However Chinese reference does not teach or suggest responsive to a pump not being operated, transferring the at least partially degassed liquid from the first space area to a second space area through a flow of the at least partially degassed liquid over at least one separation element; and responsive to the pump being operated, pumping the at least partially degassed liquid via a line from the first space area to the second space area, introducing the at least partially degassed liquid into the second space area by one or more nozzles to further degas the at least partially degassed liquid.   
Claims 11-13 depend on claim 10 and hence are also allowed.
Claim 14 recites “a beverage treatment machine comprising: a degassing system comprising: a degassing tank with a first space area configured for having liquid introduced therein and a second space area configured for having the liquid from the first space area introduced therein ; a line provided between the first space area and the second space area, the first space area and the second space area being partially separated from one another by at least one separation element, a controllable pump 

Claims 15-20 depend on claim 14 and hence are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 16, 2021